Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-12, 14-15, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2008/0079331 A1), and further in view of Ounadjela (US 2016/0146956 A1).
Regarding claims 1 and 8, Butler teaches a dipole-type source comprising:
a first bender plate and a second bender plate [0010 housing with end caps that act as radiating pistons…two piezoelectric plates are wired for bending operation; 0011 plurality of pistons] positioned to provide an internal cavity [0019 The interior space 10 is typically, but not limited, to a gas such as air.; 0027 interior medium may be fluid] between the first and second bender plates [0010 two piezoelectric circular plates are attached to an inert central plate with mass loading at its center point…outer edge of the central plate is …attached midway [to] housing];
a dividing wall between the first and second bender plates dividing the internal cavity into separate first and second cavities sealed from one another [0010 inert central plate; 0011 enclosed 
a first driver in [communication] with the first cavity and a second driver in [communication] with the second cavity [0004 interior driving transduction device; 0011 plurality of piezoelectric drivers], such that the first bender plate and the second bender plate oscillate at least substantially synchronously in the same direction to generate an up-going wave and a down-going wave with opposite polarity [0004 housing (“box') is moved back and forth in the medium alternately creating a pressure increase on one side and pressure decrease on the opposite side which results in a dipole beam pattern from the housing acting as a dual sided piston radiator.].
Butler teaches interior driving transduction device(s) such as a plurality of piezoelectric drivers which operate within an interior space of air [0019 The interior space 10 is typically, but not limited, to a gas such as air. The exterior is typically, but not limited to a fluid such as water.] or alternatively fluid [0027 interior medium may be fluid.] which implies modification by the use of other transduction devices [0027]. Ounadjela explicitly teaches wherein the first driver is operable to drive a respective fluid between the first driver and the first cavity and the second driver is operable to drive a respective fluid between the second driver and the second cavity [0003 A hydraulic passage contains hydraulic fluid and extends between the piston and the radiating plate. The piston and the radiating plate are fluidly linked by the hydraulic passage such that reciprocation of the piston by the motor causes oscillation of the radiating plate to create acoustic signals.; 0020 piezoelectric motor…other types of motors; 0022; 0035].
It would have been obvious to substitute the piezoelectric driver operating in air as taught by Butler, with the piezoelectric motors and hydraulic passage driving as taught by Ounadjela so 
(claim 8 - alternatively: seismic sensors for measuring a pressure wave field generated by the dipole-type source.) [0002 receiving acoustic energy; 0012 As a reciprocal device the transducer may also be used as a receiver.]
Regarding claim 2, Butler teaches the dipole-type source of claim 1, further comprising an outer wall coupled to the first bender plate and the second bender plate, the outer wall coupling the first bender plate to the second bender plate to define the internal cavity between the first and second bender plates [0010-0011 inert central plate…housing].
Regarding claim 5, Butler as modified by Ounadjela discloses the dipole-type source of claim 1, further comprising a control system operable to cause the drivers to drive a portion of the fluid into the first cavity while another portion of the fluid is driven from the second cavity [Butler: 0004 dipole beam pattern; Ounadjela: abstract fluid passage contains actuating fluid…motors…dipole].
Regarding claim 6, Butler as modified also teaches the dipole-type source of claim 1, wherein the fluid comprises pressurized air [0019 The interior space 10 is typically, but not limited, to a gas such as air.; 0027 interior medium may be fluid].
Regarding claim 7, Butler teaches the dipole-type source of claim 1, wherein the drivers are selected from the group consisting of a linear motor and an electroacoustic transducer [0006 electromechanical transduction apparatus constructed and arranged so as to increase the motion of the housing and create greater acoustic intensity].
Regarding claim 11, Butler as modified by Ounadjela teaches the marine seismic survey system of claim 9, further comprising a first port for fluid flow between the first cavity and the 
Regarding claim 12, Butler as modified by Ounadjela teaches the marine seismic survey system of claim 11, wherein the dipole-type source further comprises a control system operable to cause the first and second drivers to drive s-fluid into the first cavity and out from the second cavity such that the first bender plate and the second bender plate are caused to oscillate at least substantially synchronously in the same direction [0034 Each piston 42 is coupled with a corresponding one of the radiating plates 46 such that one radiating plate 46 is oscillated in a radially outward direction while the other radiating plate 46 moves in a radially inward direction. The movement of the radiating plates 46 reverses when the motor 40 reciprocates and moves in the opposite direction.].
Regarding claim 14, Butler as modified by Ounadjela teaches the marine seismic survey system of claim 9. further comprising a plurality of dipole-type sources arranged in a stack assembly [0038 several acoustic sources 30 can be stacked on each other to enable an increase in the output power or to use the stacked acoustic sources 30 as a transducer array.].
Regarding claim 15, Butler as modified by Ounadjela teaches the marine seismic survey system of claim 14, further comprising a plurality of monopole-type sources arranged in a stack assembly operable to generate wave fields that combined with wave fields from the dipole-type sources [0038].
Regarding claim 18, Butler as modified by Ounadjela teaches the method of claim 16, wherein the operating the dipole-type source in the body of water comprises: flowing fluid out of a first cavity behind the first bender plate while flowing additional fluid into a second cavity behind the second bender plate to cause the first bender plate and the second bender plate to move in a 
Regarding claim 22, Butler as modified by Ounadjela teaches a stack assembly [similar to claims 1 and 14-15].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2008/0079331 A1) and Ounadjela (US 2016/0146956 A1), as applied to claim 2 above, and further in view of Ripoll (US 5,694,374).
Regarding claim 3, Butler does not explicitly teach … and yet Ripoll teaches the dipole-type source of claim 2, wherein a first port for fluid flow between the first cavity and the one or more drivers is formed in the outer wall, and a second port for fluid flow between the second cavity and the one or more drivers is formed in the outer wall [col. 2:25-35 hollow rigid box surrounding the said horn and delimiting with the latter at least one cavity communicating by at least one opening with the said external fluid, which can thus fill it also, and with determined dimensions and volume, the said transducer transmitting waves in a given range of frequency and at a given electro-acoustic power].
It would have been obvious to combine the fluid passage of Butler as modified by Ounadjela, with the opening of Ripoll so that the fluid may be introduced from an external source without disassembly the transducer housing.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2008/0079331 A1) and Ounadjela (US 2016/0146956 A1), and further in view of Lunde (CA 2723605 C).
Regarding claim 10, Butler does not explicitly teach … and yet Lunde teaches the marine seismic survey system of claim 9, wherein the seismic sensors are disposed on a streamer, an ocean bottom cable, or subsurface acquisition nodes [pg. 4:15-20 survey vessel 10 may also tow one or more seismic sensor streamers 27].
It would have been obvious to as taught by Lunde tow a seismic streamer and as taught by Butler tow a seismic source so that seismic energy may be imparted and reflected over a survey vessel area for imaging.
Regarding claim 16, Butler as modified by Ounadjela teaches the claim limitations [similar to claim 1]. Butler does not explicitly teach … and yet Lunde teaches towing a dipole-type source in a body of water [pg. 3:15-25 survey vessel 10 typically includes equipment…various components of the towed system…seismic energy emitted by the air gun array 14 and the vibrator 26.].
It would have been obvious to as taught by Lunde tow a vibrator such as the acoustic source taught by Butler so that seismic energy may be imparted over a survey vessel area.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US 2008/0079331 A1) and Ounadjela (US 2016/0146956 A1), and further in view of Armstrong (US 2018/0275304 A1).
Regarding claim 23, Butler as modified by Ounadjela does not explicitly teach … and yet Armstrong teaches the marine seismic survey system of claim 22, further comprising: a first manifold placing the first driver in fluid communication with the first cavities of the plurality of dipole-type sources; and a second manifold placing the second driver in fluid communication with the second cavities of the plurality of dipole type sources [abstract a seismic source comprising an internal cavity configured to contain a fluid. The apparatus may further comprise a piston external to the seismic source and in fluid communication with the internal cavity, wherein the piston operable to energize the fluid in the internal cavity of the seismic source. The apparatus may further comprise a linear motor coupled to the piston.; 0039 first conduit 28 includes an array of four manifold conduits 44 a, 44 b, 44 c, 44 d that joint into conduit segment 45.; 0045 comprise manifold conduits 44 a, 44 b, 44 c, and 44 d, which may be coupled to each of manifolds 52 a, 52 b, 52 c, and 52 d, as illustrated on FIG. 9A, of stack assembly 46; 0046 manifolds may be couple[d] to each of the ports…ports of the seismic source].
It would have been obvious to combine the hydraulic driver as taught by Butler modified by Ounadjela, with the manifold as taught by Armstrong so that for electroacoustic transducer operation a controlled by linear motor may be used along with built in valves to control fluid flow (Armstrong) [0032; 0037]

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645